 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DONNIE KAY SNEED,                                    No. 2:18-cv-0506 MCE KJN P
12                         Petitioner,
13            v.                                           FINDINGS AND RECOMMENDATIONS
14    M.E. SPEARMAN, Warden,
15                         Respondent.
16

17   I. Introduction

18           Petitioner is a state prisoner, proceeding without counsel and in forma pauperis. Petitioner

19   filed an amended application for petition of writ of habeas corpus pursuant to 28 U.S.C. § 2241.

20   (ECF No. 12.) Petitioner challenges a prison disciplinary violation for battery on a peace officer.

21   Pending before the court is respondent’s motion to dismiss the habeas petition as barred by the

22   statute of limitations. For the reasons set forth below, respondent’s motion should be granted.

23   II. Legal Standards

24           A respondent’s motion to dismiss is reviewed pursuant to Rule 4 of the Rules Governing

25   Section 2254 Cases in the United States District Courts. See O’Bremski v. Maass, 915 F.2d 418,

26   420 (9th Cir. 1990), citing White v. Lewis, 874 F.2d 599, 602-03 (9th Cir. 1989). Under Rule 4,

27   this court must summarily dismiss a petition if it “plainly appears from the petition and any

28   attached exhibits that the petitioner is not entitled to relief in the district court.” Id.
                                                           1
 1           Under the Antiterrorism and Effective Death Penalty Act (“AEDPA”), “[a] 1-year period

 2   of limitation shall apply to an application for a writ of habeas corpus by a person in custody

 3   pursuant to the judgment of a State court.” 28 U.S.C. § 2244(d)(1). For a state prisoner

 4   challenging a final administrative decision, this limitations period commences on “the date on

 5   which the factual predicate of the claim or claims presented could have been discovered through

 6   the exercise of due diligence.” 28 U.S.C. § 2244(d)(1)(D); Mardesich v. Cate, 668 F.3d 1164,

 7   1172 (9th Cir. 2012). “As a general rule, the state agency’s denial of an administrative appeal is

 8   the ‘factual predicate’ for such habeas claims.” Id. (citing Shelby v. Bartlett, 391 F.3d 1060,

 9   1066 (9th Cir. 2004), and Redd v. McGrath, 343 F.3d 1077, 1085 (9th Cir. 2003).

10           The limitations period is statutorily tolled during the time in which “a properly filed

11   application for State post-conviction or other collateral review with respect to the pertinent

12   judgment or claim is pending. . . .” 28 U.S.C. § 2244(d)(2). When pertinent, “[t]he period

13   between a California lower court’s denial of review and the filing of an original petition in a

14   higher court is tolled -- because it is part of a single round of habeas relief -- so long as the filing

15   is timely under California law.” Banjo v. Ayers, 614 F.3d 964, 968 (9th Cir. 2010); see also

16   Evans v. Chavis, 546 U.S. 189, 192 (2006); Carey v. Saffold, 536 U.S. 214, 216-17 (2002).

17   However, there is no statutory tolling for the period between a final state court decision and the

18   filing of a federal petition. Duncan v. Walker, 533 U.S. 167 (2001).

19           The limitations period may be equitably tolled if a petitioner establishes “‘(1) that he has

20   been pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his
21   way’ and prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2010) (quoting Pace v.

22   DiGuglielmo, 544 U.S. 408, 418 (2005)). Petitioner bears the burden of proving application of

23   equitable tolling. Banjo, 614 F.3d at 967 (citations omitted).

24   III. Chronology

25           For purposes of the statute of limitations analysis, the relevant chronology of this case is

26   as follows:
27           1. On August 5, 2015, a Rules Violation Report (“RVR”), Log # FB-1-08-001, or prison

28   disciplinary, was issued to petitioner for allegedly battering a peace officer. (ECF No. 12-1 at
                                                          2
 1   103.) On August 17, 2015, following a hearing,1 petitioner was found guilty of battery on a peace

 2   officer in RVR Log # FB-1-08-001. (ECF No. 12-1 at 103-08.)

 3          2. Petitioner filed an administrative appeal in which he alleged that he was assaulted on

 4   August 5, 2015, by Correctional Officer M. Boim, and that petitioner was taken to administrative

 5   segregation and charged with battery on a peace officer, and weeks later he was transferred to a

 6   different prison, and was found guilty, losing 150 days’ credit and an 11 month SHU term

 7   imposed, but no disciplinary hearing was held on the battery charge. (ECF No. 12-1 at 95-99.)

 8   The appeal was accepted and processed as a staff complaint. (ECF No. 12-1 at 93-94.) On

 9   December 5, 2015, petitioner was informed that all issues unrelated to the allegation of staff

10   misconduct must be separately appealed, and his appeal concerning staff misconduct was partially

11   granted. (ECF No. 12-1 at 93-94.)

12          3. Petitioner sought second level review, and the reviewer identified petitioner’s request

13   as reiterating both his claim of staff misconduct as well as his other claim that he was charged

14   with battery on a peace officer and taken to administrative segregation yet never received a

15   disciplinary hearing, and requested that the charge of battery be overturned and purged from his

16   central file. (ECF No. 12-1 at 87.) But plaintiff was again reminded that he does “not exhaust

17   administrative remedies on any unrelated issues not covered in this response.” (ECF No. 12-1 at

18   87.) On February 11, 2016, the staff complaint was partially granted at the second level of

19   review, and the matter was referred to the Office of Internal Affairs for follow-up and possible

20   investigation. (ECF No. 12-1 at 87-88.) Petitioner was also reminded that he must appeal to the
21   third level of review to exhaust his administrative remedies. (ECF No. 12-1 at 88.)

22          4. Following third level review, petitioner’s allegation of staff misconduct was denied on

23   May 10, 2016. (ECF No. 12-1 at 85-86.) The third level review noted that petitioner had

24   attempted to add new issues and requests to the appeal, and expressly did not address such issues

25
     1
26     The RVR reflects that petitioner was present at the beginning of a hearing on August 17, 2015,
     but that petitioner was removed from the hearing after failing to heed warnings to refrain from
27   interrupting and generally refusing to cooperate with the proper conduct of the hearing. (ECF No.
     12-1 at 106.) The hearing officer entered a plea of not guilty on petitioner’s behalf, and held the
28   remainder of the hearing in petitioner’s absence. (Id.)
                                                       3
 1   and requests inasmuch as it was inappropriate to expand the appeal beyond the initial problem.

 2   (ECF Nos. 12-1 at 86; 17 at 72.)

 3          5. None of the administrative appeal decisions substantively addressed petitioner’s due

 4   process challenges to the RVR.

 5          6. On May 13, 2017, 2 petitioner signed a petition for writ of habeas corpus in the Lassen

 6   County Superior Court challenging the August 17, 2015 prison disciplinary. (ECF No. 17 at 6-

 7   23.) On October 2, 2017, the state superior court denied the petition, finding that the petition did

 8   not state facts constituting a prima facie basis for relief, and citing People v. Romero, 9 Cal. 4th

 9   464, 474 (1995). (ECF No. 17 at 81.)

10          7. On October 9, 2017, petitioner signed a petition for writ of habeas corpus challenging

11   the RVR in the California Court of Appeal, Third Appellate District. (ECF No. 17 at 84.) The

12   state appellate court denied the petition on November 16, 2017, without comment. (ECF No. 17

13   at 182.)

14          8. On November 28, 2017, petitioner signed a petition for writ of habeas corpus in the

15   California Supreme Court, No. S245782. (ECF No. 17 at 190.) On February 21, 2018, the

16   California Supreme Court denied the petition without comment. (ECF Nos. 1 at 10; 17 at 292.)

17          9. On March 8, 2018, petitioner signed the original petition in this action. (ECF No. 1 at

18   9.) On July 17, 2018, the petition was dismissed, but petitioner was granted leave to file an

19   amended petition. On August 3, 2018, he signed his amended federal petition. (ECF No. 12 at

20   8.)
21          10. Respondent filed the motion to dismiss on November 16, 2018. (ECF No. 17.)

22   Petitioner filed an opposition, and respondent filed a reply. (ECF Nos 22, 23.) Petitioner’s

23   request to file a sur-reply was denied.

24   ////

25   ////

26
27   2
      All of petitioner’s state court filings were given benefit of the mailbox rule. See Campbell v.
     Henry, 614 F.3d 1056, 1059 (9th Cir. 2010) (under the mailbox rule, the petition is deemed filed
28   when handed to prison authorities for mailing).
                                                        4
 1   IV. Statutory Tolling

 2          Respondent argues that because petitioner did not properly exhaust his challenge to the

 3   RVR, the statute of limitations begins to run as soon as the prisoner knew or could have known

 4   the facts that support his claim, citing see Hasan v. Galaza, 254 F.3d 1150, 1154 n.3 (9th Cir.

 5   2001). (ECF No. 17 at 3.) Respondent contends that the limitations period began to run on

 6   September 9, 2015, the day after petitioner received a final copy of the RVR hearing results.

 7   (ECF No. 17 at 4, citing ECF No. 12-1 at 103.) Because petitioner did not file his initial state

 8   court petition until May 13, 2017, 612 days later, respondent argues that the limitations period

 9   had expired. (ECF No. 17 at 4.)

10          The record reflects that petitioner was provided a copy of the initial RVR; on August 10,

11   2015, he signed a form stating he did not request the hearing be postponed pending outcome of

12   referral for prosecution. (ECF No. 12-1 at 101-08.) On September 8, 2015, petitioner was

13   provided a copy of the RVR after the hearing. (ECF No. 12-1 at 103.) Petitioner does not dispute

14   that he received a copy of the RVR after the hearing, and he does not dispute the dates relied

15   upon by respondent. (ECF No. 22, passim.)

16          The Ninth Circuit has not yet identified when the factual predicate for challenging an

17   RVR or prison disciplinary decision arises when the petitioner fails to file an administrative

18   appeal that is accepted for review. See Bouie v. Fox, 2018 WL 4352877, at *4 (E.D. Cal. Sept.

19   12, 2018) (“The Ninth Circuit has never expressly addressed when the factual predicate for a

20   habeas claim challenging a prison disciplinary decision arises in the absence of a timely
21   administrative appeal that is accepted for review.”) Rather, in Redd, Shelby, and Mardesich, all

22   of the prisoners challenged final administrative decisions addressing their administrative appeals.

23   Id. In cases where RVR challenges were not administratively reviewed, usually because untimely

24   submitted, district courts have found that the factual predicate of an RVR challenge arose on the

25   date the prison disciplinary hearing was held, Clark v. McEwen, 2012 WL 1205509, *8 (S.D. Cal.

26   Feb. 28, 2012), or “the date the administrative decision was made rather than the date the
27   untimely administrative appeal was denied,” Duran v. Davey, 2016 WL 4524812 (E.D. Cal. Aug.

28   29, 2016) (collecting cases).
                                                       5
 1          Upon consideration of these authorities, the undersigned finds that in this case, the factual

 2   predicate underlying petitioner’s RVR challenge arose on September 9, 2015, the day after the

 3   RVR hearing when petitioner was provided with a copy of the final RVR. Petitioner is not

 4   entitled to any statutory tolling because he did not challenge the RVR in an administrative appeal

 5   that was accepted for review, and all of his state habeas petitions were filed long after the one

 6   year limitations period had expired on September 9, 2016.3 State habeas petitions filed after the

 7   one-year statute of limitations has expired do not revive the statute of limitations and have no

 8   tolling effect. Ferguson v. Palmateer, 321 F.3d 820, 823 (9th Cir. 2003) (“section 2244(d) does

 9   not permit the reinitiation of the limitations period that has ended before the state petition was

10   filed”); Jiminez v. Rice, 276 F.3d 478, 482 (9th Cir. 2001). Under the mailbox rule, petitioner

11   filed the instant action on March 8, 2018, 545 days after the limitations period expired on

12   September 9, 2016.

13          Petitioner appears to contend that there was a total absence of available state corrective

14   process, rendering such process effectively unavailable to petitioner. (ECF No. 22 at 13.) In

15   support, petitioner cites to the 2015 Special Review of HDSP issued by the Office of the

16   Inspector General. (ECF No. 22 at 14, citing ECF No. 22 at 24-25.) However, petitioner’s ability

17   to file his staff complaint through the third level of review rebuts such a broad claim. Moreover,

18   petitioner sets forth no specific facts demonstrating any efforts he made to file an administrative

19   appeal challenging the RVR at issue here. In his opposition he claims he did file an appeal on the

20   hearing officer and officer Boim, but states it was “overlook[ed] not review[ed] by staff whom
21   were required to do so, they then downgraded it to an inquiry,” again citing the Inspector

22   General’s 2015 special review. (ECF No. 22 at 14.) But petitioner does not provide a copy of

23
     3
       Even if the court liberally construed Log #FB-1-08-001 to include a challenge to the RVR,
24   which it does not, the petition remains untimely. The limitations period began to run on
     petitioner’s staff complaint the day after petitioner’s third level review was denied in Log # FB-1-
25   08-001, and the one-year statute of limitations expired on May 11, 2017. Petitioner did not file
26   his initial petition for writ of habeas corpus in state court until May 13, 2017, after the limitations
     period had expired. As noted, state habeas petitions filed after the limitations period has passed
27   cannot revive or toll the statute of limitations. Ferguson, 321 F.3d at 823. Therefore, none of
     petitioner’s state habeas petitions tolled the limitations period for those claims raised in Log #FB-
28   1-08-001.
                                                          6
 1   such appeal, any document confirming such “downgrade,” or other supporting responsive

 2   documents, and fails to allege specific facts supporting his conclusory statement.

 3          Similarly, petitioner has failed to demonstrate he is entitled to a later trigger date for the

 4   beginning of the limitations period. To warrant delayed accrual under section 2244(d)(1)(B),

 5   petitioner must demonstrate that illegal conduct by the state or those acting for the state “made it

 6   impossible for him to file a timely § 2254 petition in federal court.” See Ramirez v. Yates, 571

 7   F.3d 993, 1000-01 (9th Cir. 2009). Also, petitioner must “show a causal connection between the

 8   unlawful impediment and his failure to file a timely habeas petition.” Bryant v. Arizona Att’y

 9   General, 499 F.3d 1056, 1060 (9th Cir. 2007) (citations omitted). The standard for satisfying

10   § 2244(d)(1)(B) is “far higher” than the standard for demonstrating an entitlement to equitable

11   tolling.4 Ramirez v. Yates, 571 F.3d at 1000-01. Petitioner must show that the alleged

12   impediment “altogether prevented him from presenting his claims in any form, to any court.” See

13   id. at 1001 (citation omitted).

14          Petitioner has not met such high standard. Although petitioner was housed at HDSP at the

15   time the Inspector General found the administrative appeals process at HDSP was “broken” and

16   “not functioning adequately,” petitioner fails to allege facts demonstrating his diligence or efforts

17   to appeal the RVR. Indeed, petitioner was able to file an administrative appeal concerning the

18   officer’s alleged misconduct that led to the RVR, and then successfully appealed the decisions

19   through the third level of review. Also, petitioner does not explain his failure to comply with the

20   appeal reviewers’ instructions that he must separately appeal issues other than his staff
21   misconduct claim. Petitioner’s reliance on a review report concerning the general appeal process

22   at HDSP, without more, is insufficient to meet the high burden required to demonstrate an

23   impediment that allegedly prevented petitioner from filing in federal court, particularly where he

24   was able to successfully appeal his staff misconduct claim through all three levels of review.

25   Thus, petitioner is not entitled to a later trigger date under § 2244(d)(1)(B).

26   4
       As discussed below, in this Circuit “[a] petitioner seeking equitable tolling bears the heavy
27   burden of showing (1) that he has been pursuing his rights diligently, and (2) that some
     extraordinary circumstance stood in his way.” Chaffer v. Prosper, 592 F.3d 1046, 1048 (9th Cir.
28   2010) (citation and internal quotations omitted).
                                                        7
 1          Moreover, petitioner objects that California provides no authority clearly defining what

 2   time frame is unreasonable in non-capital habeas case filings, particularly where a petition is filed

 3   within the AEDPA period of 15 [sic] months from the date the conviction became final on direct

 4   appeal. (ECF No. 22 at 13.) In light of such alleged lack of clarity, petitioner appears to argue

 5   that the AEDPA limitations period should not apply to him, citing Townsend v. Knowles, 562

 6   F.3d 1200 (9th Cir. 2009). (ECF No. 22 at 8, 13, 15.) However, as argued by respondent,

 7   Townsend is inapposite and has been abrogated by Walker v. Martin, 562 U.S. 307, 311 (2011).

 8   In Walker, the court considered whether California’s timeliness cases could bar federal habeas

 9   review, and held that California’s procedural timeliness requirement qualifies as an “independent

10   and adequate state ground” sufficient to bar federal habeas review. Id., 562 U.S. at 320-21. No

11   state law procedural bar is at issue here; thus, petitioner’s argument is unavailing.

12          Finally, petitioner’s reliance on the underlying merits of his claim is also unavailing.

13   Petitioner contends that the hearing on the RVR violated his right to due process and therefore

14   this court should hear his petition. (ECF No. 22 at 5, 7.) However,

15                  [s]tatute of limitations issues must be resolved before the merits of
                    individual claims, and before other procedural issues, such as
16                  exhaustion and procedural default. White v. Klitzkie, 281 F.3d 920,
                    921-22 (9th Cir. 2002); see also Spencer v. White, 265 F. Supp. 2d
17                  813, 815 (E.D. Mich. 2003) (characterizing whether action barred by
                    the statute of limitations as a “threshold question”); accord U.S. v.
18                  Lopez, 248 F.3d 427, 430 (5th Cir. 2001).
19   Brian R. Means, Federal Habeas Manual § 9A:7 (2018). Therefore, petitioner’s arguments

20   concerning the merits of his claims are not pertinent to the issue of whether his petition was filed
21   within the AEDPA statute of limitations.

22          Accordingly, for all of the above reasons, petitioner is not entitled to statutory tolling.

23   Because the instant petition was filed 545 days after the limitations period expired on September

24   9, 2016, the instant action is barred as untimely unless petitioner can demonstrate he is entitled to

25   equitable tolling.

26   V. Equitable Tolling
27          Equitable tolling is available to toll the one-year statute of limitations available to 28

28   U.S.C. § 2254 habeas corpus cases. Holland v. Florida, 130 S. Ct. 2549, 2560 (2010). A litigant
                                                        8
 1   seeking equitable tolling must establish: (1) that he has been pursuing his rights diligently; and

 2   (2) that some extraordinary circumstance stood in his way. Pace, 544 U.S. at 418. The Ninth

 3   Circuit has explained:

 4                   To apply the doctrine in “extraordinary circumstances” necessarily
                     suggests the doctrine's rarity, and the requirement that extraordinary
 5                   circumstances “stood in his way” suggests that an external force must
                     cause the untimeliness, rather than, as we have said, merely
 6                   “oversight, miscalculation or negligence on [the petitioner’s] part, all
                     of which would preclude the application of equitable tolling.
 7

 8   Waldron-Ramsey v. Pacholke, 556 F.3d 1008, 1011 (9th Cir.) (internal citation omitted), cert.

 9   denied, 130 S. Ct. 244 (2009); see also Stillman v. LaMarque, 319 F.3d 1199, 1203 (9th Cir.

10   2003) (petitioner must show that the external force caused the untimeliness). “[T]he statute-of-

11   limitations clock stops running when extraordinary circumstances first arise, but the clock

12   resumes running once the extraordinary circumstances have ended or when the petitioner ceases

13   to exercise reasonable diligence, whichever occurs earlier.” Luna v. Kernan, 784 F.3d 640, 651

14   (9th Cir. 2015) (citing Gibbs v. Legrand, 767 F.3d 879, 891-92 (9th Cir. 2014)). It is petitioner’s

15   burden to demonstrate that he is entitled to equitable tolling. Espinoza-Matthews v. California,

16   432 F.3d 1021, 1026 (9th Cir. 2005).

17           Here, petitioner does not argue that he is entitled to equitable tolling. Moreover, he

18   alleges no facts demonstrating that he was diligent or that some external force caused his

19   untimeliness. Other than his arguments addressed above, petitioner fails to identify any

20   extraordinary circumstances that prevented him from filing his federal petition within the statute
21   of limitations period. In addition, the record reflects that petitioner waited 612 days after

22   receiving the RVR before he filed his first habeas petition in state court. Such delay fails to show

23   petitioner exercised diligence in pursuing his rights during the limitations period. See Bryant v.

24   Arizona Atty. Gen., 499 F.3d at 1061 (“A petitioner must show that his untimeliness was caused

25   by an external impediment and not by his own lack of diligence.”). Given petitioner’s lengthy

26   delay in bringing the instant action, as well as his failure to allege facts explaining such delay or
27   identifying any extraordinary circumstance, the undersigned cannot find that petitioner is entitled

28   to equitable tolling.
                                                         9
 1   VI. Conclusion

 2             Accordingly, IT IS HEREBY RECOMMENDED that:

 3             1. Respondent’s motion to dismiss (ECF No. 17) be granted; and

 4             2. This action be dismissed.

 5             These findings and recommendations are submitted to the United States District Judge

 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 7   after being served with these findings and recommendations, any party may file written

 8   objections with the court and serve a copy on all parties. Such a document should be captioned

 9   “Objections to Magistrate Judge’s Findings and Recommendations.” If petitioner files objections,

10   he shall also address whether a certificate of appealability should issue and, if so, why and as to

11   which issues. A certificate of appealability may issue under 28 U.S.C. § 2253 “only if the

12   applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C.

13   § 2253(c)(3). Any response to the objections shall be served and filed within fourteen days after

14   service of the objections. The parties are advised that failure to file objections within the

15   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

16   F.2d 1153 (9th Cir. 1991).

17   Dated: April 1, 2019

18

19

20   /snee0506.mtd.hc.sol.rvr

21

22

23

24

25

26
27

28
                                                        10
